DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art
	The prior art does not disclose the limitations found in claims 2, 8, and 14.  The claims are rejected under 35 U.S.C. 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of accurately estimating injury recovery time without significantly more. 
Claim 1 recite(s) extracting, determining, updating, and providing steps carried out by a computer.  The computer can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 24).  

Independent claims 7 and 13 recite a medium and apparatus and mimic claim 1.  Claims 7 and 13 are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of accurately estimating injury recovery time.  The dependent claims are all directed to aggregating and analyzing data.
Claims 1 does not recite additional steps to take it out of the realm of abstraction.  Claim 1 recite(s) extracting, determining, updating, and providing steps carried out by a computer.  The computer can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 24).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-18 are ineligible.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (2022/0013217) in view of Tong (2011/0112853).

	Vogel discloses:

	As per claim 1, a method comprising: determining, by the computing device, estimated injury recovery time data by correlating at least demographic medical data comprising prior estimated injury recovery time data associated with different prior claimant's ages, 10genders, and injuries based on one or more programmed estimation rules configured to identify statistical correspondence between different combinations of the ages, the genders, and the injuries in the demographic medical data and the medical data comprising at least the current claimant's age, gender, and at least one injury; updating, by the computing device, the determined estimated 15injury recovery time data based on at least identified and obtained medical treatment data and prescription medication data associated with the current claimant's at least one injury; and providing, by the computing device, the updated estimated injury recovery time data via a graphical user interface to a requesting claim management 20device (para.14, 54, and 57—using data that includes age, medical history, etc.; estimates recovery time by accessing healthcare platform and then automatically predicts injury recovery).  Vogel does not disclose but Tong teaches extracting, by a computing device, claimant medical 

	As per claims 3, 9, and 15, Tong discloses 5Tong determining, by the computing device, when claimant medical data includes data necessary to determine the estimated injury recovery time data (para.116—extracted data to predict recovery time).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the references for the motivation of sourcing data for estimating insurance recovery time).

	As per claims 4, 10, and 16, Tong discloses sending, 10by the computing device, a specific request for missing data when the data necessary to determine the estimated injury recovery time data is determined to be absent (para.116—extracted data to predict recovery time).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the references for the motivation of sourcing data for estimating insurance recovery time).

	As per claims 5, 11, and 17, wherein the estimated injury recovery time data is determined based on claimant's medical history data comprising 15an amount of time taken to recover from one or more prior injuries.  (para.14—history)

	As per claims 6, 12, and 18, wherein the claimant medical data is extracted by identifying one or more keywords (para.116—extracted data to predict recovery time).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the references for the motivation of sourcing data for estimating insurance recovery time).

20	As per claim 7, a non-transitory computer readable medium having stored thereon instructions comprising executable code, which when executed by at least one 

As per claim 13, an injury recovery estimation computing apparatus 5comprising: a processor; and a memory coupled to the processor which is configured to be capable of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, 20140081659 discloses recovery tracking.  The closest NPL is “Analysis of Injuries and Costs of Public Safety Occupations: a Systematic Review, J Witmer - 2019 - digitalcommons.winthrop.edu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691